 



Exhibit 10.5
ROBBINS & MYERS, INC.
AWARD AGREEMENT FOR
PERFORMANCE SHARE AWARD TO PETER C. WALLACE
UNDER ROBBINS & MYERS, INC. 2004 STOCK INCENTIVE PLAN
This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and Peter C. Wallace (“Executive”).
     A. The Company from time to time makes Performance Share Awards to
Executives under the Company’s 2004 Incentive Stock Plan As Amended (the
“Plan”), a copy of which has been provided to Executive and is incorporated
herein by this reference;
     B. For the purpose of encouraging Executive to have a proprietary interest
in the Company through stock ownership, to continue in the service of the
Company and its Subsidiaries, and to render superior performance during the
Performance Period, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company has determined that Performance Shares
should be awarded under the Plan to Executive; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the Plan.
NOW, THEREFORE, THE COMPANY AND EXECUTIVE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. PERFORMANCE SHARE AWARD.
1.1 Grant of Performance Shares
(a) The Company hereby grants to Executive on October 6, 2005 (the “Award
Date”), subject to the terms and conditions of the Plan and subject further to
the terms and conditions of this Agreement, SIX THOUSAND SIX HUNDRED (6,600)
Performance Shares (the “Performance Shares”) as a Performance Share Award under
the Plan. Each Performance Share represents the right to receive one Common
Share if and when the Performance Goal for a Performance Period applicable to
the particular Performance Shares is satisfied.
(b) If the Company declares and pays a cash dividend with respect to the Common
Shares, it shall also pay a cash dividend in the same amount and at the same
time with respect to each Performance Share held by Executive.
(c) If there shall occur any recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other distribution with respect to the
Common Shares, or any merger,
Exhibit 10.5

 



--------------------------------------------------------------------------------



 



reorganization, consolidation or other change in corporate structure affecting
the Common Shares, the Committee may, in the manner and to the extent that it
deems appropriate and equitable to Executive and consistent with the terms of
the Plan, cause an adjustment to be made in (i) the number and kind of Common
Shares subject to the then outstanding Performance Shares, (ii) the Performance
Goals applicable to the Performance Shares, and (iii) any other terms of the
Performance Share Award that are affected by the event.
(d) As soon as administratively practicable following the applicable Payment
Date (as defined in Section 1.3), and upon the satisfaction of all other
applicable conditions with respect to the Performance Share Award, the Company
shall deliver or cause to be delivered to Executive a certificate or
certificates for the Common Shares that have been earned through achievement of
the Performance Goals.
1.2 Restrictions.
(a) Performance Shares may not be sold, transferred, assigned or subject any
encumbrance, pledge, or charge or disposed of for any reason.
(b) Any Performance Shares for which the applicable Performance Goal has not be
met by August 31, 2009 shall be cancelled and shall be of no further force and
effect.
(c) Any attempt to dispose of Performance Shares or any interest in such shares
in a manner contrary to the Plan or this Agreement shall be void and of no
effect.
1.3 Performance Goals; Payment.
(a) Subject to the provisions contained in Sections 1.4, the Performance Period
and Performance Goals for the Performance Shares awarded herein shall be as
follows:
     (i) For one-third of the Performance Shares awarded herein, the initial
Performance Period shall be the fiscal year ending August 31, 2006 (“Fiscal
2006”) and such Performance Shares shall be deemed earned if the Company’s
Earnings Per Share (as defined herein) shall have increased by 15% over the
fiscal year ended August 31, 2005 (“Fiscal 2005”); provided, however, all
Performance Shares that are not earned with respect of Fiscal 2006 shall be
carried forward to the next Performance Period;
     (ii) For an additional one-third of the Performance Shares awarded herein
and any Performance Shares carried forward from the prior Performance Period,
the Performance Period shall begin on the September 1, 2006 and end on
August 31, 2007 (“Fiscal 2007”) and such Performance Shares shall be deemed
earned if the Company’s Earnings Per Share for Fiscal 2007 have increased on a
cumulative basis at a compound annual rate of 15% since Fiscal 2005; provided,
however, if Performance Shares are not earned with respect of Fiscal 2007, all
such Performance Shares shall be carried forward to the next Performance Period;
     (iii) For an additional one-third of the Performance Shares awarded herein
and any Performance Shares carried forward from the prior Performance Period,
the Performance Period
Exhibit 10.5

 



--------------------------------------------------------------------------------



 



shall begin on the September 1, 2007 and end on August 31, 2008 (“Fiscal 2008”)
and such Performance Shares shall be deemed earned if the Company’s Earnings Per
Share for Fiscal 2008 have increased on a cumulative basis at a compound annual
rate of 15% since Fiscal 2005; provided, however, if Performance Shares are not
earned with respect of Fiscal 2008, all such Performance Shares shall be carried
forward to the next Performance Period; and
     (iv) For any Performance Shares carried forward from the prior Performance
Period, the Performance Period shall begin on the September 1, 2008 and end on
August 31, 2009 (“Fiscal 2009”) and such Performance Shares shall be deemed
earned if the Company’s Earnings Per Share for Fiscal 2009 have increased on a
cumulative basis at a compound annual rate of 15% since Fiscal 2005; provided,
however, any Performance Shares that are not earned with respect of Fiscal 2009,
shall be cancelled and of no further force and effect.
(b) “Payment Date” shall mean with respect to any Performance Period as to which
the applicable Performance Goal has been met the date following the end of the
most recently completed Performance Period on which the Company first publicly
reports its earnings for its most recently completed fiscal year.
(c) “Earnings Per Share” shall mean, for purposes of this Agreement, earnings
per share determined in accordance with United States generally accepted
accounting principles, but excluding discontinued operations, effects of
accounting changes, expenses for restructuring or productivity initiatives,
effects of acquisitions or divestitures and special one time charges associated
with changes in the carrying amount of assets.
1.4 Acceleration on Change of Control; Forfeiture.
(a) In the event of a Change of Control of the Company, all Performance Shares
shall automatically become fully earned and vested on the date when the Change
of Control is deemed to have occurred and such date shall be the Payment Date
for Performance Shares that vest on such date.
(b) If Executive’s employment with the Company terminates for any reason, all
outstanding Performance Shares shall be forfeited by Executive as of the date of
termination.
1.5 Section 162(m) Award.
The Performance Share Award made herein is intended to be a Section 162(m) Award
as defined in the Plan and the provisions of the Plan applicable to such awards
shall control the interpretation and performance of this Agreement.
Exhibit 10.5

 



--------------------------------------------------------------------------------



 



1.6 Payment of Applicable Taxes.
No Common Shares shall be delivered to Executive after they have been earned
until any taxes payable with respect to the earning of the Common Shares have
been withheld by the Company or paid by Executive. Executive may use Common
Shares to pay the Company all or any part of the mandatory federal, state or
local withholding tax payments. Payment of applicable taxes may be made as
follows: (i) in cash, (ii) payment in Common Shares owned by Executive,
including those that have been earned under the Plan, or (iii) by a combination
of the methods described above
SECTION 2. REPRESENTATIONS OF EXECUTIVE.
Executive hereby represents to the Company that Executive has read and
understands the provisions of this Agreement and the Plan, and Executive
acknowledges that Executive is relying solely on his or her own advisors with
respect to the tax consequences of this Performance Share Award.
SECTION 3. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

To the Company:   Robbins & Myers, Inc.
1400 Kettering Tower
Dayton, Ohio 45423
Attention: Vice President, Human Resources

To Executive:   At the last residence address of Executive on file with the
Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 4. PLAN CONTROLLING.
The Award is subject all of the terms conditions of the Plan. In the event of a
conflict between the Plan and this Agreement, the provisions of the Plan shall
control.
SECTION 5. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.
Exhibit 10.5

 



--------------------------------------------------------------------------------



 



SECTION 6. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.
SECTION 7. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
SECTION 8. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the date shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Executive, Company includes any Subsidiary of
the Company.
(c) “Fair Market Value” means the average of the high and low prices of a Common
Share on the date when the value of a Common Share is to be determined, as
reported on the New York Stock Exchange-Composite Transactions Tape; or, if no
sale of Common Shares is reported on such date, then the next preceding date on
which a sale occurred; or if the Common Shares are
Exhibit 10.5

 



--------------------------------------------------------------------------------



 



no longer listed on such exchange, the determination of such value shall be made
by the Committee in accordance with applicable provisions of the Internal
Revenue Code and related regulations promulgated under the Code.
IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the Award Date.

          ROBBINS & MYERS, INC.    
 
       
By:
       
Name:
 
 
Robert J. Kegerreis    
 
  Chairman of the Compensation Committee    
 
       
EXECUTIVE
   
 
             
Name:
  Peter C. Wallace    

Exhibit 10.5

 